In re State of Louisiana; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, Nos. 95KA-0284, 95KA-0285; Parish of Orleans, Criminal District Court, Div. “B”, Nos. 354-271, 264-270.
Granted. The judgment of the trial court quashing the bills of information is reversed and this case is remanded for all further proceedings in accord with the law. As clarified by the state’s responses to defendant’s application for particulars, the bills of information identify the crimes charged, name the defendant as the person responsible for collecting and remitting state and local sales taxes, and identify the corporation for which the defendant has allegedly failed to remit taxes. The state has thereby adequately informed the defendant of the charges against him and alleged conduct providing a legal basis for the crimes charged. La.R.S. 47:1642; R.S. 33:2845. The defendant’s responsibility for collecting and remitting those taxes is, as his alleged failure to pay over those taxes, a matter of proof at trial. State v. DeJesus, 94-0261 (La. 9/16/94), 642 So.2d 854. To the extent that the state has exercised its option of enforcing the sales tax obligation of the corporation against the individual it alleges possessed significant responsibility for the tax making decisions of the named business entity, the state had no duty to join the corporation as a co-defendant. Id. 94-0261, p. 7, 642 So.2d at 857.